UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 333-138806 (Commission File Number) MOGUL ENERGY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 98-0461623 (I.R.S. Employer Identification Number) 520 Pike Street, Suite 2210 Seattle, WA 98101 (Address of principal executive offices) (206) 357-4220 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 57,445,987 common shares issued and outstanding as November 5, 2010. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4T. Controls and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits SIGNATURES Table of Contents Mogul Energy International, Inc. (an exploration stage company) Financial Statement Index Index Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to the Financial Statements F-5 F-1 Table of Contents Mogul Energy International, Inc. (an exploration stage company) Balance Sheets (expressed in U.S. dollars) September 30, December 31, Assets: Current Cash $ $ Receivable Investment - held for sale Prepaid and Deposits Total current assets Non-current Exploration and evaluation Total Assets $ $ Current Liabilities: Accounts payable and accrued $ $ Bank indebtedness - Loans from shareholders - Total current liabilities Contingencies and commitments - Total Liabilities Shareholders’ Equity: Deficit accumulation during exploration stage $ ) $ ) Common stock (Authorized: 100,000,000 shares, $0.0001 par value. Outstanding: 57,445,987 shares at 09/30/10 and 12/31/09) Additional paid-in capital Warrants & Options: Preferred: 10,000,000 shares authorized, none issued - - Foreign exchange adjustment ) ) Other comprehensive income (loss) Total Shareholders’ Equity Total Shareholders’ Equity and Liabilities $ $ The accompanying notes are an integral part of these financial statements F-2 Table of Contents Mogul Energy International, Inc. (an exploration stage company) Statements of Operations For the Three and Nine Months Ended September 30, 2010 and 2009, and (expressed in U.S. dollars) Three Months Ended Sept. 30, 2010 Three Months Ended Sept. 30, 2009 Nine Months Ended Sept. 30, 2010 Nine Months Ended Sept. 30, 2009 Expenses: General and administrative $ ) $ ) $ ) $ ) Deferred indemnity ) ) - Impairment - Other income and expenses Revenue for services - - - Gain on disposition exploration property - - - Gain on sale of investment held for sale - Net income (loss) for the periods $ ) $ ) $ ) $ ) Other comprehensive income: Net unrealized gain (loss) on investments held for sale for periods $ Foreign exchange adjustment ) 15,771- )) Total other comprehensive gain (loss) for the periods $ ) $ $ $ Total comprehensive net gain (loss) for the periods $ ) $ $ ) $ ) Basic earnings (loss) per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these financial statements F-3 Table of Contents Mogul Energy International, Inc. (an exploration stage company) Statements of Cash Flows For the Nine Months Ended September 30, 2010 and 2009 and (Expressed in U.S. dollars) Nine Months Ended Sept. 30, 2010 Nine Months Ended Sept. 30, 2009 Operating Activities Net income (loss) for periods $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Gain on disposition of exploration Property ) - Gain on investment held for sale ) Changes in non-cash working capital Accounts payables ( decrease) increase ) ) GST receivable (decrease) increase ) Prepaid ) ) Commitments and Contingencies - Cash used in operating activities $ ) $ ) Investing Activities Proceeds - sale of investments held for sale Proceeds from the disposition of exploration property Exploration and evaluation ) Cash used for investing activities $ $ ) Financing Activities Loans from shareholders ) - Bank indebtedness ) - Cash from financing activities $ ) $
